


--------------------------------------------------------------------------------

EXHIBIT 10.42


WORLD ACCEPTANCE CORPORATION
EXECUTIVE RESTRICTED STOCK AWARD AGREEMENT

World Acceptance Corporation, a South Carolina corporation (the "Company"),
pursuant to its [2008][2011] Stock Option Plan, as amended from time to time
(the "Plan"), hereby grants to the holder listed below ("Participant"), the
number of shares of Restricted Stock (the "Award" or "Target Award") set forth
below. The terms and conditions of the Award are set forth below.


PARTICIPANT:
 
GRANT DATE:
[ ]
TOTAL NUMBER OF SHARES OF RESTRICTED STOCK:


[ ]
VESTING SCHEDULE:
[ ] Shares on or after [ ]
[ ] Shares on or after [ ]
[ ] Shares on or after [ ]



THIS AGREEMENT, effective as of the Grant Date above, represents the grant of
Restricted Stock by the Company to the Participant named above, pursuant to the
provisions of the Plan and this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein. The parties hereto agree as follows:
1.
Grant of Award. The Company hereby grants to the Participant an award of [ ]
shares of the Company’s Stock subject to the restrictions placed thereon
pursuant to the terms of this Agreement ("Restricted Shares"), subject to the
terms and conditions set forth herein and in the Plan.

2.
Terms of Award.

a.
Escrow of Shares. A certificate representing the Restricted Shares shall be
issued in the name of the Participant and shall be escrowed with the Human
Resources Department or Chief Financial Officer of the Company (the "Escrow
Agent") subject to removal of the restrictions placed thereon or forfeiture
pursuant to the terms of this Agreement.

b.
Vesting. Except as provided in Section 2(c) below, the Participant shall vest in
accordance with the vesting schedule above provided that the Participant is
employed by the Company through each such vesting date (each a "Vesting Date").
Notwithstanding the foregoing, if the Participant’s employment is terminated by



World Acceptance Corporation    Page 1 of 8
Executive Restricted Stock Award Agreement
    

--------------------------------------------------------------------------------




reason of the Participant’s death, then the Participant’s beneficiary (or if no
beneficiary was designated or if no designated beneficiary survives the
Participant, then the Participant's estate) shall vest with respect to any and
all of the Restricted Shares that have not previously vested. Once vested
pursuant to the terms of this Agreement, the Restricted Shares shall be deemed
"Vested Shares."
c.
Change in Control. Notwithstanding any provision to the contrary in this
Agreement, a Participant shall become fully and immediately vested in the Award
in the event of the occurrence of a Change in Control, provided that the
Participant remains in the continuous employ of the Company or any Subsidiary
until the date of the consummation of such Change in Control. In the event of
the occurrence of a Change in Control, the Vested Shares will be released within
a reasonable time thereafter. For purposes of this Agreement "Change in Control"
shall mean the occurrence of any of the following events:

i.
The consummation of (1) a merger, consolidation, statutory share exchange or
similar form of transactions involving the (x) Company or (y) any Subsidiary,
but in the case of this clause (y) only if Company Voting Securities (as defined
below) are issued or issuable or, or (2) the sale or other disposition of all or
substantially all of the assets of the Company (each of the foregoing events in
clauses (1) and (2) being hereinafter referred to as a "Reorganization"), in
each case, unless immediately following such Reorganization:

a)
all or substantially all of the individuals and entities who were the Beneficial
Owners (as defined below) of the securities eligible to vote for the election of
the Board (such securities, the "Company Voting Securities") outstanding
immediately prior to the consummation of such Reorganization continue to
Beneficially Own more than seventy percent (70%) of the combined voting power of
the then outstanding voting securities of the corporation or other entity
resulting from such Reorganization (including a corporation or entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (the
"Continuing Entity") in substantially the same proportions as their ownership,
immediately prior to the consummation of the Reorganization, of the outstanding
Company Voting Securities (excluding, for purposes of determining such
proportions, any outstanding voting securities of the Continuing Entity that
such Beneficial Owners hold immediately following the consummation of the
Reorganization as a result of their ownership prior to such consummation of
voting securities of any corporation or entity involved in or forming part of
such Reorganization other than the Company),



World Acceptance Corporation    Page 2 of 8
Executive Restricted Stock Award Agreement
    

--------------------------------------------------------------------------------




b)
no Person (excluding any employee benefit plan (or related trust) sponsored or
maintained by the Continuing Entity or any corporation or entity controlled by
the Continuing Entity) Beneficially Owns thirty-five percent (35%) or more of
the combined voting power of the then outstanding voting securities of the
Continuing Entity, and

c)
at least a majority of the members of the board of directors of the Continuing
Entity were Incumbent Directors (as defined below) at the time of execution of
the definitive agreement providing for such Reorganization or, in the absence of
such an agreement, at the time at which approval of the Board was obtained for
such Reorganization;

ii.
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, unless such liquidation or dissolution is part of a
transaction or series of transactions described in paragraph (i) above that does
not otherwise constitute a Change in Control;

iii.    
a)
any Person acquires Beneficial Ownership of, or acquires voting control over,
twenty percent (20%) or more of either the outstanding Stock or the combined
voting power of the then outstanding Company Voting Securities, either in a
single transaction or in a series of transactions occurring within the
twelve-month period ending on the date of the most recent acquisition (such
Person, an “Acquiring Person”); provided, however, that for purposes of this
paragraph (iii), no Person may become an Acquiring Person on account of any of
the following acquisitions of Stock or Company Voting Securities: (1) any
acquisition by the Company or any Subsidiary; (2) any acquisition by an
underwriter temporarily holding such securities pursuant to an offering of such
securities; (3) any acquisition by any employee benefit plan (or related trust)
sponsored by or maintained by the Company or any Subsidiary; and (4) any
acquisition upon consummation of a transaction described in paragraph (i) above
that does not otherwise constitute a Change in Control under the terms of such
paragraph (i), and

b)
a majority of the members of the Board are or become individuals who are (1) the
Acquiring Person; (2) if the Acquiring Person is a group, members of such group;
(3) Affiliates of the Acquiring Person; (4) if the Acquiring Person is a group,
Affiliates of members of such group; and/or (5) individuals whose initial
assumption of office as a member of the Board occurs as a result of (A) an
actual or threatened election contest or actual or threatened solicitation of
proxies or consents by or on behalf of the Acquiring Person or, if the Acquiring
Person is a Group, any member(s) of such group or (B) the



World Acceptance Corporation    Page 3 of 8
Executive Restricted Stock Award Agreement
    

--------------------------------------------------------------------------------




recommendation or request of the Acquiring Person or any member of the Board who
is an Affiliate of the Acquiring Person or, if the Acquiring Person is a group,
any member of such group (each such Board member, an “Acquiring Person
Director”); or
iv.
During any period of twenty-four (24) consecutive months, individuals who were
members of the Board at the beginning of such period (the "Incumbent Directors")
cease at any time during such period for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the beginning of such period whose appointment or
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or actual or threatened solicitation of proxies or consents by
or on behalf of an entity or Person other than the Board.

For purposes of this definition, the term "Person" shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, and the
terms "Beneficial Owner," "Beneficially Own" and similar variations of such
terms shall have the meaning given in Rule 13d-3 under the Exchange Act.
For purposes of this definition, “Affiliate” means (a) any Person directly or
indirectly controlling, controlled by or under common control with the Acquiring
Person (or any of its members, if the Acquiring Person is a group); (b) any
director, officer, member, manager, partner, five percent (5%) owner, attorney,
financial or accounting adviser or other agent of the Acquiring Person (or any
of its members, if the Acquiring Person is a group) or of any Person described
in clause (a); or (c) any director, officer, member, manager, partner, five
percent (5%) owner, attorney, financial or accounting adviser or other agent of
any Person described in clause (b). For the purposes of this definition,
“control,” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
The Board shall have full and final authority, in its discretion, to determine
whether a Change in Control has occurred, the date of the occurrence of such
Change in Control and any incidental matters relating thereto, provided that the
determination as to whether one or more Board members are Acquiring Person
Directors shall be made by a majority of members of the Board other than members
who are Acquiring Person Directors or whose status as an Acquiring Person
Director is in question.


World Acceptance Corporation    Page 4 of 8
Executive Restricted Stock Award Agreement
    

--------------------------------------------------------------------------------




d.
Termination of Employment. Notwithstanding the terms of any other written
agreement between the Company or any of its Subsidiaries and the Participant, in
the event of a termination of the Participant’s employment with the Company or
any of its Subsidiaries for any reason other than the Participant’s death, all
unvested Restricted Shares will be immediately forfeited.

e.
Rights as Shareholder. The Participant shall have all the rights of a
shareholder with respect to the Restricted Shares, subject to the restrictions
herein, including the right to vote the Restricted Shares and to receive all
dividends or other distributions paid or made with respect to the Restricted
Shares. Any dividends declared and paid by the Company with respect to the
Restricted Shares prior to the date that they become vested (the "Accrued
Dividends") shall be paid to the Participant only to the extent that the
Restricted Shares become Vested Shares. Any Accrued Dividends with respect to
the Restricted Shares shall be forfeited to the extent that the Restricted
Shares are forfeited. Accrued Dividends with respect to the Vested Shares shall
be paid to the Participant within a reasonable time after the date that they
become vested, without interest thereon, and any subsequent dividends or other
distributions (in cash or other property, but excluding extraordinary dividends)
that are declared and/or paid with respect to the Vested Shares shall be paid to
the Participant on a current basis.

f.
Transferability. None of the Restricted Shares or any rights or interests
therein may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated in any manner whatsoever, other than by will or by the laws of
descent and distribution, until they have vested. The terms of the Plan and this
Agreement are binding upon the executors, administrators, heirs, successors and
assigns of the Participant.

g.
Legends. Until they become vested, the Restricted Shares shall be subject to the
following legend:

"THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN AWARD AGREEMENT DATED [ ] FOR
THE WORLD ACCEPTANCE CORPORATION [2011][2008] STOCK OPTION PLAN. ANY ATTEMPTED
TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF
SUCH AWARD AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE
AWARD AGREEMENT MAY BE OBTAINED FROM THE HUMAN RESOURCES DEPARTMENT OR CHIEF
FINANCIAL OFFICER OF WORLD ACCEPTANCE CORPORATION."
h.
Removal of Legend. After Restricted Shares become vested, and upon Participant’s
request, the Participant shall be entitled to receive a certificate for such
Vested Shares with the legend referred to in Section 2(g) removed and the Human
Resources Department or Chief Financial Officer of the Company shall deliver to
the Participant



World Acceptance Corporation    Page 5 of 8
Executive Restricted Stock Award Agreement
    

--------------------------------------------------------------------------------




such certificate representing such Vested Shares, free and clear of all
restrictions, except for any applicable securities laws restrictions.
i.
Delivery of Forfeited Shares. The Participant authorizes the Human Resources
Department or Chief Financial Officer to deliver to the Company any and all
Restricted Shares that are forfeited under the provisions of this Agreement. The
Participant further authorizes the Company to hold as a general obligation of
the Company any Accrued Dividends and to pay the Accrued Dividends to the
Participant within a reasonable time after the underlying Restricted Shares
become Vested Shares.

3.
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, the
employer’s minimum statutory withholding based upon applicable statutory
withholding rates for federal, state, and local taxes, domestic or foreign,
including payroll taxes, that are applicable with respect to any taxable event
arising as a result of this Agreement. The amount of any such withholding shall
be determined by the Company. The Participant may satisfy any such tax
withholding obligation by any or a combination of the following means: (i) cash
payment; (ii) authorizing the Company to withhold from the Vested Shares
otherwise issuable to the Participant the number of Shares having a Fair Market
Value less than or equal to the amount of the withholding tax obligation; or
(iii) delivering to the Company unencumbered shares of Stock owned by the
Participant having a Fair Market Value less than or equal to the amount of the
withholding tax obligation; provided, however, that with respect to clauses (ii)
and (iii) above, the Committee in its sole discretion may disapprove such
payment and require that such taxes be paid in cash.

4.
Adjustments. In the event of a change in capitalization described in Section
5.2(e) of the Plan, other than a dividend or other distribution described in
Section 2(e) above, then unless such event or change results in the termination
of all the Restricted Shares granted under this Agreement, the Committee shall
adjust, in an equitable manner and as provided in the Plan, the number and class
of shares underlying the Restricted Shares, the maximum number of shares for
which the Award may vest, and the class of Stock as appropriate, to reflect the
effect of such event or change in the Company’s capital structure in such a way
as to preserve the value of the Award.

5.
Employment. Nothing in the Plan or in this Agreement shall confer upon the
Participant any right to continue in the employ of the Company or any of its
Subsidiaries or affiliated entities, or interfere in any way with the right to
terminate the Participant’s employment at any time.

6.
Company Policies. The Participant agrees that the Award will be subject to any
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Company’s Board or a duly authorized
committee thereof, from time to time.

7.
Notices. Any written notice required or permitted under this Agreement shall be
deemed given when delivered personally or electronically, as appropriate either
to the Participant or to the Human Resources Department or Chief Financial
Officer of the Company, or when deposited



World Acceptance Corporation    Page 6 of 8
Executive Restricted Stock Award Agreement
    

--------------------------------------------------------------------------------




in a United States Post Office as registered mail, postage prepaid, addressed as
appropriate either to the Participant at the then current address as maintained
by the Company or such other address as the Participant may advise the Company
in writing, or to the Attention: Human Resources Department or Chief Financial
Officer, World Acceptance Corporation, at its headquarters office or such other
address as the Company may designate in writing to the Participant.
8.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof. Notwithstanding the
foregoing, the Committee shall not waive any conditions, goals and restrictions
on Restricted Shares intended to qualify as performance-based compensation
within the meaning of Code Section 162(m) unless doing so would not cause such
award to fail to qualify as performance-based compensation under Code Section
162(m).

9.
Plan Provisions. This Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.

10.
Acknowledgement of Authority. As a condition of receiving this Award, the
Participant agrees that the Committee, and to the extent authority is afforded
to the Board, the Board, shall have full and final authority to construe and
interpret the Plan and this Agreement, and to make all other decisions and
determinations as may be required under the terms of the Plan or this Agreement
as they may deem necessary or advisable for the administration of the Plan or
this Agreement, and that all such interpretations, decisions and determinations
shall be final and binding on the Participant, the Company and all other
interested persons.

11.
Section 16 Compliance. Notwithstanding any other provision of the Plan or this
Agreement, if Participant is subject to Section 16 of the Securities Exchange
Act of 1934 (the "Exchange Act"), the Plan, the Restricted Shares, and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

12.
Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the laws of the State of South Carolina without regard to conflict of law
principles.

13.
Entire Agreement. The Plan and this Agreement (including any exhibit or schedule
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof.

14.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original, but all of which together constitute
one and the same instrument.



World Acceptance Corporation    Page 7 of 8
Executive Restricted Stock Award Agreement
    

--------------------------------------------------------------------------------




15.
Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.



IN WITNESS WHEREOF, World Acceptance Corporation has executed this Agreement in
duplicate on the day of .


WORLD ACCEPTANCE CORPORATION


BY:
_____________________________________________
PRINT NAME:
   
Its:
   

  
I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Award Agreement and the Plan. I agree to be bound by all of the provisions set
forth in this Award Agreement and the Plan.
          
BY:
_____________________________________________
PRINT NAME:
    

              


World Acceptance Corporation    Page 8 of 8
Executive Restricted Stock Award Agreement
    